Citation Nr: 0204667	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  99-19 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for vision loss.

3.  Entitlement to service connection for a cerebrovascular 
accident (CVA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1940 
to October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Seattle Regional Office 
(RO), which denied service connection for hearing loss, 
vision loss, and stroke claimed as secondary to service-
connected malaria.

It is noted that the veteran requested and was scheduled for 
a hearing before a Member of the Board at the RO in October 
2001.  While notified of the time and date of the hearing by 
mail sent to his last known address, he failed to appear for 
the hearing and neither furnished an explanation for his 
failure to report nor requested a postponement or another 
hearing.  When an appellant fails to report for a scheduled 
hearing and he or she has not requested a postponement, the 
case will be processed as though the hearing request was 
withdrawn.  38 C.F.R. § 20.704(d) (2001).  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is linked to his in-
service noise exposure.

2.  His current vision loss is not shown to be of service 
origin, nor is it related to his service-connected malaria.  

3.  His CVA was first evident many years after service, and 
it is not shown to be related to his service-connected 
malaria.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, his bilateral hearing loss was incurred in active 
military service.  38 U.S.C.A. §§  1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).

2.  His vision loss was not incurred or aggravated during 
active service, nor is it the proximate result of the 
veteran's service-connected malaria.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.310 
(2001).  

3.  His refractive error of the eyes is not a disease or 
injury within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (2001).

4.  CVA and residuals thereof were not incurred in or 
aggravated by service, and they are not the proximate result 
of the veteran's service-connected malaria.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.310 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Furthermore, the veteran and his representative have been 
notified of the evidence necessary to establish the benefits 
sought.  Consequently, VA's statutory duty to assist the 
veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  The veteran, via a statement of 
the case and two supplemental statements of the case was 
informed of all pertinent law and regulations.  In March 
2001, the RO sent him a letter explaining his rights and VA's 
duties under VCAA.  The veteran did not respond to the 
letter.  Furthermore, VA arranged for four relevant VA 
medical examinations.  Thus, VA has satisfied, as far as 
practicably possibly, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background 

The appellant is a World War II veteran, who served in 
Guadalcanal and Northern France and received numerous 
campaign medals.

October 1940 service medical records reflected a furuncle in 
the right eye.  In April 1943, he fell ill with malaria.  
June 1943 service medical records indicated that due to 
repeated attacks of malaria, there was a probability of 
frequent hospitalization if he were to be sent back to the 
tropics.  July 1943 service medical records indicated that he 
was hospitalized and treated for malaria and hepatitis 
secondary to malaria.  

The October 1945 separation medical examination revealed that 
there was no eye or ear abnormality.  His uncorrected vision 
was 20/20, bilaterally, and he scored 15/15 on whispered 
voice testing, bilaterally.  

By January 1946 decision, the RO granted service connection 
for malaria, and assigned it a noncompensable evaluation.  

On VA physical examination in November 1946, the veteran's 
eyes and ears were described as normal, his blood pressure 
reading was a normal 116/72, and his cardiovascular system 
was also found to be normal.  

In June 1997, the veteran filed a claim of service connection 
for residuals of a stroke, hearing loss, and vision loss.  He 
claimed that all disabilities resulted from his "cerebral 
malaria."  

On November 1997 VA medical examination, the veteran denied 
any malarial attacks since service, but reported a stroke in 
1984.  On objective examination, the examiner noted normal 
ears, equal pupils and external ocular movements that were 
intact without nystagmus.  Neurologically, he was alert and 
oriented, the cranial nerves were intact, and there was no 
atrophy or tremor.  The examiner consulted with a physician 
before rendering an opinion.  According to the consulting 
physician, if the veteran's fever had been high enough during 
his malaria attacks, problems with hearing could have 
resulted; however, the medical opinion provided indicated 
that it was unlikely that his hearing loss, vision loss, and 
stroke residuals were caused by malaria suffered in 1943.  
The diagnoses were history of malaria (asymptomatic at this 
time), history of hearing loss, probable presbycusis 
(unrelated to malaria), a history of vision loss presbyopia 
that might be related to CVA, which he experienced in 1984, 
however it is unrelated to malaria, and a history of CVA in 
1984 with very minimal residuals.  

On December 1997 audiologic examination, puretone threshold 
results, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
25
        
35
60
65
60
55
LEFT
30
60
75
65
       
60
       
65

The diagnosis was sensorineural hearing loss, bilaterally.  

On December 1997 eye examination, the veteran's corrected 
vision was as follows: 20/20 (near), 20/25 -1 (far) in the 
right eye and 20/20 (near), 20/60 +2 (far) in the left eye.  
The examiner diagnosed mild bilateral cataracts, bilateral 
posterior vitreous detachment, and refractive error.  

By February 1998 decision, the RO denied service connection 
for hearing loss, vision loss, and stroke secondary to 
malaria.  

Appended to his August 1999 substantive appeal was a written 
statement indicating his belief that his hearing loss was 
already service-connected.  The Board notes that the claims 
file does not confirm the veteran's assertion.  He also 
stated that malaria was a disease that "affected a person's 
life forever" and that malaria could lead to strokes and 
other disabilities.  

April 2001 VA audiology, puretone threshold results, in 
decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
25
        
35
60
65
60
55
LEFT
30
60
75
65
       
60
       
65

Speech recognition scores were 72 percent correct in the 
right ear and 48 percent correct on the left.  The examiner 
indicated that the cause of the veteran's hearing loss could 
not be determined based on the data available in the claims 
file.  According to the examiner, the only available data was 
a normal whispered voice test administered in October 1945, 
which was not an accurate measure of hearing sensitivity.  
However, the examiner stated that given combat noise exposure 
during service, it "would not be unlikely" that he suffered 
some degree of high frequency, noise-induced hearing loss at 
that time.  The examiner emphasized that such was only 
speculation as insufficient substantiating data were 
available.  The examiner emphasized that the veteran worked 
in hazardous noise environments after service and also 
speculated that his post-service noise experience caused his 
hearing loss.  

Law and Regulations 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).  

Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz); the 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155 (1993).  Impaired 
hearing constitutes a disability for the purposes of service 
connection by VA when the auditory threshold levels in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2001).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990); see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001) (the benefit of the doubt rule applies only 
when the positive and negative evidence renders a decision 
too close to call).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

Hearing Loss 

The Board notes that the veteran currently meets VA criteria 
for impaired hearing bilaterally.  38 C.F.R. § 3.385; 
Hensley, supra.  However, a hearing loss was not present from 
a review of the veteran's service medical records.  On 
service separation examination, his whispered voice test 
results were 15/15, bilaterally.  As noted by the April 2001 
VA examiner, the above whispered voice testing was a somewhat 
inaccurate test for hearing loss.  In her opinion, his 
hearing loss could have resulted from his World War II-
related noise exposure.  The examiner opined that in-service 
noise exposure could have been responsible for the veteran's 
hearing loss, but that that was only speculation; indeed, she 
opined that it was also speculation to say that post-service 
noise was responsible for his hearing loss.  

The veteran is entitled to the benefit of the doubt, and when 
the evidence is in relative equipoise, he prevails.  
38 U.S.C.A. § 5107; Gilbert, supra.  In this case, a review 
of the April 2001 VA medical opinion indicates that a precise 
etiology with respect to hearing loss cannot be ascertained.  
Thus, as the veteran's hearing loss could as likely as not 
have resulted from noise exposure in his World War II 
service, service connection is deemed to be appropriate in 
this instance.  Id.; 38 C.F.R. § 3.303.  

The veteran has presently-diagnosed bilateral hearing loss 
and a medical opinion linking it to service.  Such data is 
sufficient for the granting of service connection.  38 C.F.R. 
§ 3.303.  His June 1997 claim of service connection for 
hearing loss was based on the theory of secondary service 
connection.  That is, he asserted that his hearing loss was 
the direct result of his service-connected malaria.  There is 
no need to address that contention as service connection is 
granted on a direct basis; thus, he is not prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Vision Loss and CVA

The veteran does indeed now have impaired vision and other 
disabilities associated with the eyes, such as cataracts.  He 
also suffered a CVA in 1984, although the residuals thereof 
are described as mild.  In any event, he suffers presently 
from these disabilities; yet, service connection cannot be 
granted based upon current disabilities alone.  38 C.F.R. 
§ 3.303; Gilpin, supra.  The evidence must also show that 
there is a link or nexus between present disabilities and his 
active service.  Id.  However, refractive error of the eyes 
is not a disease or injury within the meaning of the law 
providing VA compensation benefits.  38 C.F.R. § 3.303(c) 
(2001). 

The evidence does not suggest and the veteran does not 
contend that his vision loss and CVA were incurred in 
service.  Thus, service connection on a direct basis is not 
appropriate for either disability as they both were absent in 
service and first became evident clinically many years after 
the veteran's separation from active military service.  
38 C.F.R. § 3.303.  Service connection, however, can be 
granted on a secondary basis if the evidence indicates that a 
present disability is the proximate result of a service-
connected disability.  38 C.F.R. § 3.310.  It is clear that 
the veteran had malaria during service, but according to the 
November 1997 VA medical examination report, the examiner and 
a consulting physician did not believe that his vision loss 
and CVA, or residuals thereof, were caused by the malaria he 
suffered in 1943.  There is no evidence to the contrary.  
Thus, based on the evidence of record, secondary service 
connection for vision loss and CVA must be denied.  

In conclusion, the evidence above is not in relative 
equipoise as to the matter of the veteran's vision loss and 
CVA; rather, the preponderance of the competent medical 
evidence of record reflects that his vision loss and CVA, as 
well as the residuals of the latter, are neither linked to 
active military service nor proximately due to his service-
connected malaria.  38 U.S.C.A. § 5107; Gilbert, supra.  


ORDER

Service connection for hearing loss is granted.

Service connection for vision loss is denied.

Service connection for CVA is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

